Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because fig 1 box 11,14,12,18, fig 3 all boxes, fig 4 all boxes and fig 5 box 11,14,12,52 boxes need to be labelled descriptively with text.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Fig 5 box at bottom of drawing has no reference number.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 -13 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and claim 7 last line “the selected way” lacks antecedent basis. 


Claim Rejections - 35 USC § 101
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non- statutory subject matter. Nothing requires physical carrier for computer readable medium. T be eligible under 101 it must solely be drawn to a physical medium and not encompass a signal. Since signals are not in and of themselves patent eligible subject matter (see in re Nuijten), these claims must then be rejected under 101. As stated in the memo, addition of the phrase “non-transitory computer readable medium” would render claim patent eligible under 101. 



Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) s 1, 7 ,13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2011087402 cited by applicant.
JP2011087402 discloses electric motor assembly in fig 2 comprising motor (1) comprising brushes and section of a commutator ring, wherein positions of sections and brushes change relative to each other during rotation of motor, current sensor (35) coupled to motor to measure current to motor, temperature sensor (41,42,43) thermally coupled to motor, processing circuit (10) with input coupled to output of current sensor (35) and temperature sensor (41,42,43), the processing circuit (10) conjured to determine a motor resistance value by determining predicted values of motor resistance (Rc) fir a first and second position of section relative to brushes , at least one of brushes contacting different number of section in first position and second position respectively, abstract “ predicted value of motor resistance are determined for  first and second position of motor commutator sections relative to motor brush”,   the predicted values being based on a temperature value (Tw) measured by temperature sensor and predetermined dependent of variation of motor resistance dependent on temperature value , fig 20a, paragraph 108,124,128,154, determining current value measured by current sensor (35) when motor is at least substantially at stand still , abstract “ steering holding state “, selecting between different way for determining motor resistance  value (Rc) using current value , dependent on which of predicted value of motor resistance (Rc) most closely corresponds to current value , fig 7 paragraph 11,12, “ fist predetermined method .. second predetermined method”, and determining motor resistance using current value according to selected way paragraph 117. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 10 is rejected under 35 U.S.C. 103 as being unpatentable over JP2011087402 cited by applicant and in view of 2018019693 cited by applicant.
JP2011087402 as disclosed above lacks disclosing housing.  2018019693 discloses housing, see fig 1.   It would have been obvious to one of ordinary skill in the art to combine the motor assembly of JP2011087402 with housing of 2018019693 for improved control. 


Allowable Subject Matter
Dependent claims 2-3,5,6, 8-9, 11-12 subject matter disclosing ripple detecting and adaptive adjustment of resistance estimation factors, measurement at standstill and threshold and protection, and relation of resistance to the current and temperature are not disclosed by prior art. 




Prior art EP2752517A1 disclose predict resistant and current sensor. 


   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN MASIH whose telephone number is (571)272-2068. The examiner can normally be reached m-f 8-5 with second friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN . MASIH
Examiner
Art Unit 2837



/KAREN MASIH/               Primary Examiner, Art Unit 2846